Citation Nr: 0609330	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-00 330	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for osteoarthritis, 
claimed as due to exposure to herbicides.

3.  Entitlement to service connection for basal cell 
carcinoma, claimed as due to exposure to herbicides.

4.  Entitlement to service connection for a prostate 
disorder, claimed as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 RO decision which denied service connection 
for osteoarthritis, basal cell carcinoma, and a prostate 
disorder, and from a June 2004 RO decision which denied 
service connection for peripheral neuropathy.  The veteran 
requested a Travel Board hearing, but failed to appear at a 
hearing scheduled in January 2006.  He later indicated in a 
February 2006 statement that he wished to withdraw his 
request for a hearing.


FINDINGS OF FACT

1.  The veteran is not shown to have a current diagnosis of 
peripheral neuropathy.

2.  Osteoarthritis began many years after military service, 
and was not caused by any incident of service including 
herbicide exposure during service in Vietnam.

3.  Basal cell carcinoma began many years after military 
service, and was not caused by any incident of service 
including herbicide exposure during service in Vietnam.

4.  The veteran has not been diagnosed with a chronic 
prostate disorder.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  Osteoarthritis was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

3.  Basal cell carcinoma was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

4.  A prostate disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for peripheral neuropathy

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran who served in Vietnam between January 9, 1962 and 
May 7, 1975 is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange) during such service.  
In the case of such a veteran, service connection based on 
herbicide exposure will be presumed for certain specified 
diseases if they become manifest to a compensable degree 
within specified periods of time after service.  VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy (must be manifested within one year of 
last day of service in Vietnam); porphyria cutanea tarda; 
prostate cancer; respiratory cancer (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. 
§ 3.309(e).

Service connection will be rebuttably presumed for certain 
chronic diseases, including organic diseases of the nervous 
system, which are manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The veteran seeks service connection for peripheral 
neuropathy as a result of exposure to herbicides during 
service in Vietnam.  He served in Vietnam during his 1966-
1968 active duty, and thus is presumed to have been exposed 
to certain herbicide agents, including Agent Orange.  
However, while the regulations provide for presumptive 
service connection for acute and subacute peripheral 
neuropathy, they do not provide for presumptive service 
connection for chronic peripheral neuropathy.  For this 
purpose the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§§ 3.309(e).  

In this case, as there is no evidence which establishes that 
the veteran has had acute or subacute peripheral neuropathy 
which appeared within weeks or months of exposure to an 
herbicide agent and resolved within two years of the date of 
onset, presumptive service connection is not warranted for 
this disability.  38 U.S.C.A.  § 1116, 38 C.F.R. §§ 3.307, 
3.309.

The Board has considered whether service connection is 
otherwise warranted.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).   

The veteran's service medical records are negative for a 
diagnosis of peripheral neuropathy during service.  Post-
service medical records likewise contain no indication of a 
diagnosis of or treatment for peripheral neuropathy, apart 
from two statements submitted by Dr. "A.H." in September 
2002 and May 2003.  These statements are to the effect that 
Dr. H. treated the veteran on numerous occasions beginning in 
early 1968 for peripheral neuropathy/neuritis.  Dr. H. 
indicated that any medical records from such treatment would 
have been destroyed in a flood which occurred at his medical 
practice several years previously.  There is no other medical 
evidence of record which shows treatment for or a diagnosis 
of peripheral neuropathy.

The statements submitted by Dr. H. constitute the only 
competent medical evidence of record in favor of the 
veteran's claim.  In evaluating the probative value of 
competent medical evidence, the U.S. Court of Appeals for 
Veterans Claims (Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As stated by the Court, credibility is the province of the 
Board.  A medical opinion that relies on history as related 
by the veteran is no more probative than the facts alleged by 
the veteran.  Swann v. Brown, 5 Vet App. 229, 233 (1993).  
See LeShore v. Brown, 8 Vet. App. 406 (1995) (indicating that 
medical records that document medical history provided by a 
veteran but do not provide additional enhancement or analysis 
are not competent medical evidence required to establish 
service connection).  The Board has a duty to analyze the 
credibility and probative value of the evidence of record.  
Madden v. Gober, 125 F.3d 1477. 1481 (Fed. Cir. 1997); Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  

The Board finds the probative value of Dr. H.'s statement, 
which the Board finds to be of very limited probative value, 
is outweighed by the service medical records and the 
remainder of the post-service medical evidence of record, 
which do not show a diagnosis of peripheral neuropathy or 
treatment for peripheral neuropathy during service or during 
the approximately 40 years since the veteran left military 
service.  The statement of Dr. H., in light of the medical 
history which the Board has reviewed in detail, is found to 
be highly dubious in nature.  Simply stated, the statement 
from Dr. H. is found to be noncredible in light of a medical 
history that does not indicate the disorders at issue under 
decades after 1968, if at all. 

Despite the veteran's personal contentions and statements, 
review of all other VA and private medical records in the 
claims folder does not demonstrate that the veteran currently 
has peripheral neuropathy and that such is related to 
military service.  The Board emphasizes that the veteran, as 
a lay person, is not competent to offer an opinion as to the 
diagnosis of or etiology of the disorder.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See Routen v. Brown, 10 
Vet. App. 183 (1997) ("a lay person is generally not capable 
of opining on matters requiring medical knowledge").  
Accordingly, the veteran's personal opinion that he had 
peripheral neuropathy in service or that such is otherwise 
related to service is not a satisfactory basis for awarding 
service connection.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).  The claim for service 
connection for peripheral neuropathy is denied.
Service connection for osteoarthritis

Service connection will be rebuttably presumed for certain 
chronic diseases, such as arthritis, which are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As set forth above, osteoarthritis is not one of the 
conditions for which presumptive service connection is 
available under the regulations pertaining to herbicide 
exposure.  38 U.S.C.A. § 1116, 38 C.F.R. §§ 3.307, 3.309.
  
The Board has considered whether service connection is 
otherwise warranted for osteoarthritis.  See Combee, supra.  
However, the veteran's service medical records show no 
diagnosis of osteoarthritis.  In a report of medical history 
submitted by the veteran in February 1968 at the time of his 
separation from service, a negative history of arthritis was 
indicated.  There is also no showing of the presence of 
osteoarthritis within the one year presumptive period 
following service.  Arthritis is not shown in post-service 
medical records until the mid-1970s, several years after 
service, and the medical evidence of record does not suggest 
that such is related to military service.  There is no 
competent medical evidence of record which shows that the 
veteran currently has arthritis which is related to his 
military service.  While the veteran has indicated his belief 
that he has osteoarthritis which is related to his military 
service, he is a layman, and as such has no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu, supra.

The weight of the credible evidence demonstrates that the 
veteran's osteoarthritis began several years following his 
military service and was not caused by any incident of 
service.  The condition was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for osteoarthritis, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).       




Service connection for basal cell carcinoma

As set forth above, basal cell carcinoma is not one of the 
conditions for which presumptive service connection is 
available under the regulations pertaining to herbicide 
exposure.  38 U.S.C.A. § 1116, 38 C.F.R. §§ 3.307, 3.309.

The Board has considered whether service connection is 
otherwise warranted for basal cell carcinoma.  See Combee, 
supra.  However, the veteran's service medical records show 
no diagnosis of a chronic skin disorder.  His February 1968 
separation examination indicates no abnormalities regarding 
his skin.  Post-service medical records do not show the 
presence of any skin condition until 1979, several years 
after service, when an allergic rash was indicated.  
Subsequent treatment records show indications of a skin rash 
with records from 1998 to 2000 showing the presence of basal 
cell carcinoma and actinic keratosis involving the face, 
arms, and hands.  These records do not suggest that any such 
skin conditions are related to military service.  

While statements submitted in September 2002 and May 2003 
from Dr. H. are to the effect that Dr. H. treated the veteran 
on numerous occasions beginning in early 1968 for a skin 
rash, as set forth above, the Board finds such statements to 
be of little probative value given the absence of Dr. H.'s 
records and the lack of evidence in the service medical 
records and post-service medical records showing the 
existence of a chronic skin disorder prior to 1979.  

The competent medical evidence of record does not establish 
that the veteran has a chronic skin disorder, including basal 
cell carcinoma, which is related to his military service.  
While the veteran has indicated his belief that he has basal 
cell carcinoma and that such is related to his military 
service, he is a layman, and as such has no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu, supra.

The weight of the credible evidence demonstrates that the 
veteran's basal cell carcinoma began many years after his 
military service and was not caused by any incident of 
service.  The condition was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for basal cell carcinoma, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.     

Service connection for a prostate disorder

As set forth above, prostate cancer is one of the conditions 
for which presumptive service connection is available under 
the regulations pertaining to herbicide exposure.  38 
U.S.C.A. § 1116, 38 C.F.R. §§ 3.307, 3.309.  However, there 
is no medical evidence of record which establishes that the 
veteran has prostate cancer, and thus service connection on a 
presumptive basis under the regulations pertaining to 
herbicide exposure is not available.

The Board has considered whether service connection is 
otherwise warranted for a prostate disorder.  See Combee, 
supra.  However, the veteran's service medical records are 
negative for any treatment for, or diagnosis of, a prostate 
condition, and post-service medical records likewise do not 
show any diagnosis of a chronic prostate disorder.  In this 
regard, the Board notes that the veteran's prostate specific 
antigen (PSA) level was indicated as being normal in October 
1999.  

One requirement for service connection is that the current 
existence of the claimed condition be shown by competent 
medical evidence.  Degmetich v. Brown, 104 F3d 1328 (1997).  
As there is no competent medical evidence which establishes 
that the veteran currently has a prostate disorder, service 
connection may not be granted. 

The preponderance of the evidence is against the claim for 
service connection for a prostate disorder.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005), imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claims.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claims.

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2001 and April 2004.  As these letters fully provided notice 
of elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decisions on appeal and the 
statements of the case (SOCs), the veteran was provided with 
specific information as to why his claims were being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159 in the October 
2003 and May 2005 SOCs.

Finally, with respect to element (4), the Board notes that 
the RO's letters along with the SOCs generally informed the 
veteran that it was necessary to send any evidence in his 
possession that supported his claims to VA.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done - irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Court's decision in Pelegrini II held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and that was done in this case.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) applies to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the lack of notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes above that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The claims folder contains all available service medical 
records, as well as VA medical records and private medical 
records.  The veteran has not identified any other 
outstanding evidence to be obtained.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Pelegrini 
II, supra; Quartuccio, supra.


ORDER

Service connection for peripheral neuropathy, claimed as due 
to exposure to herbicides, is denied.

Service connection for osteoarthritis, claimed as due to 
exposure to herbicides, is denied.

Service connection for basal cell carcinoma, claimed as due 
to exposure to herbicides, is denied.

Service connection for a prostate disorder, claimed as due to 
exposure to herbicides, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


